



Notice of Grant of
Performance Shares for Senior Executives
under the Ellie Mae, Inc. 2011 Equity Incentive Award Plan


Ellie Mae, Inc. (the “Company”), pursuant to its 2011 Equity Incentive Award
Plan (the “Plan”), hereby grants to the individual set forth below (the
“Holder”) that number of performance shares set forth below (the “Performance
Shares”). This grant of Performance Shares is subject to all of the terms and
conditions set forth herein and in the Grant Agreement accompanying this Notice
of Grant (the “Grant Agreement”) and the Plan, each of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the Grant
Agreement.
Holder:
 
Grant Date:
 
Number of Performance Shares:
 

Subject to the provisions of the Plan and the Grant Agreement, vested
Performance Shares generally will be settled as provided in Section 3 of the
Grant Agreement. By the Holder’s signature and the Company’s signature below,
the Holder and the Company agree that this award of Performance Shares is made
under and governed by the terms and conditions of the Plan and the Grant
Agreement. The Holder acknowledges that he or she has received a copy of the
Grant Agreement, the Plan and the Prospectus relating to the Plan.
Please sign and return one copy of this Notice of Grant to [insert address].


ELLIE MAE, INC.
 
HOLDER
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
  
 
Address:
 
 
Address:
 
 
 
 
 
 








--------------------------------------------------------------------------------






Grant Agreement for
Performance Shares for Senior Executives
under the Ellie Mae, Inc. 2011 Equity Incentive Award Plan


This is a Grant Agreement between Ellie Mae, Inc. (the “Company”) and the
individual (the “Holder”) named in the Notice of Grant of Performance Shares
(the “Notice”) attached hereto as the cover page of this Grant Agreement.
Recitals
The Company has adopted the Ellie Mae, Inc. 2011 Equity Incentive Award Plan, as
may be amended from time to time (the “Plan”), which provides for the granting
to selected employees of awards based upon shares of Common Stock. In accordance
with the terms of the Plan, the Compensation Committee of the Board of Directors
of the Company (the “Committee”) has approved the execution of this Grant
Agreement between the Company and the Holder. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Plan.
Performance Shares
1.Grant. The Company grants to the Holder the number of performance shares set
forth in the Notice (the “Performance Shares”), subject to adjustment,
forfeiture and the other terms and conditions set forth below, as of the
effective date of the grant (the “Grant Date”) specified in the Notice. The
number of Performance Shares specified in the Notice reflects the maximum number
of Performance Shares that may be earned by the Holder. The Company and the
Holder acknowledge that the Performance Shares, and any shares of Common Stock
issued thereunder, are being granted hereunder in exchange for the Holder’s
agreement to provide services to the Company or any Subsidiary after the Grant
Date, which the Company deems to have a value at least equal to the aggregate
par value of the shares of Common Stock, if any, that the Holder may become
entitled to receive under this Grant Agreement.
2.Performance Criteria. Subject to the Holder’s continuous employment with the
Company or any Subsidiary through the Determination Date and the terms and
conditions herein, the Holder will be issued a number of shares of Common Stock
underlying the Performance Shares on the Initial Settlement Date, with such
number to be determined by the Committee based on the achievement of specified
performance goals (the “Company Performance Measures”) during the specified
period (the “Performance Period”), as set forth in Exhibit A attached hereto.


3.Payout of Performance Shares.


(a)    Determination Date. Following the end of the Performance Period, the
Committee shall (i) certify in writing the achievement or non-achievement of the
Company Performance Measures for the Performance Period and (ii) determine the
number of shares of Common Stock, if any, to be issued to the Holder based on
such achievement or non-achievement (the “Restricted Stock”), in each case on,
or as soon as administratively following, the date the Company files with the
Securities and Exchange Commission its Form 10-K or Form 10-Q for the last
fiscal year or quarterly period, as applicable, ending during the Performance
Period where the Company is subject to such reporting requirements (such date of
the Committee’s certification and determination, the “Determination Date”);
provided, however, that in all cases, the Determination Date shall occur not
later than the end of the first fiscal quarter that commences following the end
of the Performance Period. If, based on such achievement or non-achievement, the
Committee determines that any Performance Shares are not to be converted or
issued as Restricted Stock, then such Performance Shares and any shares of
Common Stock underlying such Performance Shares shall be forfeited to the
Company as of the Determination Date.





--------------------------------------------------------------------------------





(b)    Initial Settlement Date. No later than the sixtieth (60th) day following
the Determination Date (the “Initial Settlement Date”), subject to the Holder’s
continuous employment with the Company or any Subsidiary through the
Determination Date (except as otherwise provided in this Grant Agreement), the
Company shall issue the Restricted Stock, if any, to the Holder, provided that
the Holder has not incurred a Termination of Service prior to the Initial
Settlement Date (unless otherwise provided in this Grant Agreement).
(c)    Vesting Dates. Twenty-five percent (25%) of the shares of Restricted
Stock shall immediately vest on the Initial Settlement Date, provided that the
Holder has not incurred a Termination of Service prior to the Initial Settlement
Date (unless otherwise provided in this Grant Agreement), and seventy-five
percent (75%) of the shares of Restricted Stock shall be subject to a risk of
forfeiture. On each of the next three annual anniversaries of the Determination
Date (collectively with the Initial Settlement Date, the “Vesting Dates”), the
risk of forfeiture with respect to twenty-five percent (25%) of the shares of
Restricted Stock shall lapse, provided that the Holder has not incurred a
Termination of Service prior to the applicable Vesting Date (unless otherwise
provided in this Grant Agreement).
4.Consequences of Certain Events.


(a)    Termination of Employment or Service.
(i)    Certain Terminations After Determination Date. In the case of the
Holder’s termination of employment with the Company or any Subsidiary by the
Company or such Subsidiary for other than Cause, by reason of the Holder’s death
or Disability, or by the Holder for Good Reason, in each case that constitutes a
Termination of Service and occurs after the Determination Date but prior to the
Initial Settlement Date, the Restricted Stock, if any, shall be issued to the
Holder (or the Holder’s Heir, in the case of the Holder’s death) on the Initial
Settlement Date and shall be fully vested as of such date.
(ii)    All Other Terminations. Except as provided in Section 4(a)(i) or 4(b) or
as otherwise approved by the Board or Committee:
(A)    If the Holder incurs a termination of employment with the Company or any
Subsidiary prior to the Determination Date, then the Holder shall forfeit to the
Company all of the Performance Shares and any shares of Common Stock underlying
such Performance Shares;
(B)     If the Holder incurs a Termination of Service prior to the Initial
Settlement Date, then the Holder shall forfeit to the Company all of the
Performance Shares and any shares of Common Stock underlying such Performance
Shares (including any Restricted Stock);
(C)     If the Holder incurs a Termination of Service after the Initial
Settlement Date but prior to any other Vesting Date, then the Holder shall
forfeit to the Company any shares of Restricted Stock that remain subject to a
risk of forfeiture as of the date of such Termination of Service (after giving
effect to any accelerated vesting).
(iii)    Definitions. For purposes of this Grant Agreement:
(A)    “Cause” shall exist with respect to the Holder if a termination of
employment is for “Cause” pursuant to a written agreement between the Holder and
the Company or any Subsidiary (an “Individual Agreement”) that is then in effect
or, if there is no Individual Agreement in effect that defines “Cause”, “Cause”
shall mean a finding by the Board or the Committee, before or after the Holder’s
termination of employment, of: (i) any material failure by the Holder to perform
the Holder’s duties and responsibilities under any written agreement between the
Holder and the Company or any Subsidiary; (ii) any act of fraud, embezzlement,
theft or misappropriation by the Holder relating to the Company or any
Subsidiary; (iii) the Holder’s commission of a felony or a crime involving moral
turpitude; (iv) any gross negligence or intentional misconduct on the part of
the Holder in the conduct of the Holder’s duties and





--------------------------------------------------------------------------------





responsibilities with the Company or any Subsidiary, or which adversely affects
the image, reputation or business of the Company or any Subsidiary; or (v) any
material breach by the Holder of any agreement between the Company or any
Subsidiary, on the one hand, and the Holder on the other. The findings and
decision of the Board and/or the Committee with respect to such matter,
including those regarding the acts of the Holder and the impact thereof, will be
final for all purposes.
(B)    “Disability” shall mean total and permanent disability within the meaning
of Section 22(e)(3) of the Code.
(C)    “Good Reason” shall exist with respect to the Holder if a termination of
employment is for “Good Reason” pursuant to an Individual Agreement to which the
Holder is a party and that is then in effect or, if there is no Individual
Agreement in effect that defines “Good Reason”, “Good Reason” shall mean the
Holder’s voluntary resignation following any one or more of the following that
is effected without the Holder’s written consent: (i) a change in the Holder’s
position that materially reduces the Holder’s duties or responsibilities; (ii) a
material reduction in the Holder’s base salary, unless the base salaries of all
similarly situated individuals are similarly reduced; or (iii) a relocation of
the Holder’s principal place of employment of more than fifty (50) miles.
Notwithstanding the foregoing, a voluntary resignation shall not be deemed to be
for Good Reason unless the Holder provides written notice to the Company of the
Holder’s intent to resign for Good Reason specifying the condition giving rise
to Good Reason within thirty (30) days following the initial existence of such
condition, the Company fails to correct such condition within the thirty (30)
day period beginning upon the Company’s receipt of such notice (the “Cure
Period”) and such resignation is effective within thirty (30) days following the
end of the Cure Period.
(D)    “Holder’s Heir” shall mean the Holder’s beneficiary or beneficiaries (as
designated in the manner determined by the Committee), or if no beneficiary is
so designated or if no beneficiary survives the Holder, then the Holder’s
administrator, executor, personal representative, or other person to whom the
Performance Shares and any shares of Common Stock underlying the Performance
Shares are transferred by means of the Holder’s will or the laws of descent and
distribution.
(b)    Change in Control.
(i)    Change in Control During Performance Period. Notwithstanding anything to
the contrary in this Grant Agreement, in the event of a Change in Control that
occurs during the Performance Period, the Performance Period shall be shortened
and shall terminate as of the last business day of the last completed fiscal
quarter preceding the date of such Change in Control and the Holder shall be
entitled to a payment equal to the amount of the Performance Shares (rounded
down to the nearest whole number) the Holder would have been entitled to receive
for such shortened Performance Period, determined based on the Company’s
performance for such shortened Performance Period, provided that (i) the Holder
is employed by the Company or any Subsidiary immediately prior to such Change in
Control or (ii) the Holder’s employment with the Company or any Subsidiary is
terminated by the Company or such Subsidiary for other than Cause, by reason of
the Holder’s death or Disability, or by the Holder for Good Reason, in each case
after the end of such shortened Performance Period but prior to such Change in
Control. Any such payment shall be made in a single lump sum immediately prior
to such Change in Control.
(ii)    Change in Control After End of Performance Period. Notwithstanding
anything to the contrary in this Grant Agreement, in the event of a Change in
Control that occurs after the end of the Performance Period but prior to the
Initial Settlement Date, the amount of any Performance Shares applicable to the
Performance Period shall be paid to the Holder based upon the performance of the
Company during the Performance Period, provided that (i) the Holder is employed
by the Company or any Subsidiary immediately prior to such Change in Control or
(ii) the Holder’s employment with the Company or any Subsidiary is terminated by
the Company or such Subsidiary for other than Cause, by reason of the Holder’s
death or Disability, or by the Holder for Good Reason, in each case after the
end of such Performance Period but prior to such Change in Control. Any such
payment shall be made in a single lump sum immediately prior to such Change in
Control.





--------------------------------------------------------------------------------





5.Code Section 409A.
  
(a)    Exemption. The Company intends that the Performance Shares and any shares
of Common Stock underlying the Performance Shares shall not constitute “deferred
compensation” within the meaning of Section 409A of the Code and shall satisfy
the requirements for the “short-term deferral” exemption available under
Treasury Regulations Section 1.409A-1(b)(4) and this Grant Agreement shall be
interpreted based on such intent. However, if the Company determines after the
Grant Date that an amendment to this Grant Agreement is necessary or advisable
so that the Performance Shares and any shares of Common Stock underlying the
Performance Shares will not be subject to Section 409A of the Code, or
alternatively so that they comply with Section 409A of the Code, it may make
such amendment, effective as of the Grant Date or at any later date, without the
consent of the Holder.
(b)    Exemption Not Available. Notwithstanding anything in this Grant Agreement
to the contrary, to the extent that any payment or benefit provided by this
Grant Agreement constitutes non-exempt “nonqualified deferred compensation” for
purposes of Section 409A of the Code, the following provisions shall apply and
shall supersede anything in this Grant Agreement to the contrary:
(i)    If any payment or benefit would otherwise be payable or distributable
hereunder in connection with the Holder’s termination of employment or
Termination of Service, then such payment or benefit will not be payable or
distributable unless such termination constitutes a “separation from service,”
as defined in Treasury Regulation Section 1.409A-1(h) without regard to any
alternative definition thereunder (a “Separation from Service”). If the Holder
is deemed by the Company at the time of the Holder’s Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the payments or benefits to
which the Holder is entitled under this Grant Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the Holder’s payments and benefits shall not be provided to the
Holder until the earlier of (i) the expiration of the six-month period measured
from the date of the Holder’s Separation from Service or (ii) the date of the
Holder’s death. Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments and benefits
deferred pursuant to the preceding sentence shall be paid or distributed in a
lump sum to the Holder (or to the Holder’s Heir).
(ii)    The Holder’s right to receive any installment payments under this Grant
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
6.Tax Withholding. Notwithstanding anything to the contrary in this Grant
Agreement, the Company shall be entitled to require payment by the Holder of any
sums required by federal, state or local tax law to be withheld with respect to
the grant of the Performance Shares or the issuance of the shares of Common
Stock underlying the Performance Shares, or any other taxable event related
thereto (“Tax Obligations”). The Company may permit the Holder to make such
payment in one or more of the forms specified below:


(a)    by cash or check made payable to the Company;
(b)    by the deduction of such amount from other compensation payable to the
Holder;
(c)    with the consent of the Committee, by tendering shares of Common Stock,
including Common Stock otherwise issuable upon such grant or issuance, which
have a then-current Fair Market Value on the date of delivery not greater than
the amount necessary to satisfy the Tax Obligations based on up to the maximum
statutory withholding rates for federal, state and local income tax and payroll
tax purposes;
(d)    by surrendering other property acceptable to the Committee (including,
without limitation, through the delivery of a notice that the Holder has placed
a market sell order with a broker with respect to shares payable pursuant to the
Performance Shares, and that the broker has been directed to pay a sufficient





--------------------------------------------------------------------------------





portion of the net proceeds of the sale to the Company in satisfaction of the
Tax Obligations; provided that payment of such proceeds is then made to the
Company at such time as may be required by the Company, but in any event not
later than the settlement of such sale); or
(e)    in any combination of the foregoing.
If the Tax Obligations arise on a date earlier than the applicable Vesting Date,
then notwithstanding any other provision of this Grant Agreement, the Company
may (i) satisfy the Tax Obligations by causing the forfeiture of a number of
shares of Restricted Stock having a Fair Market Value, on such earlier date,
equal to the amount necessary to satisfy up to the maximum required amount of
the Tax Obligations or (ii) make such other arrangements with the Holder to
satisfy the Tax Obligations as may be satisfactory to the Company in its sole
discretion.
Regardless of any action the Company takes with respect to any Tax Obligations,
the Holder acknowledges that the ultimate liability for all Tax Obligations is
and remains the Holder’s responsibility and may exceed the amount actually
withheld by the Company. The Holder further acknowledges that the Company: (i)
makes no representations or undertakings regarding the treatment of any Tax
Obligations in connection with the grant or any aspect of the Performance Shares
or the shares of Common Stock underlying the Performance Shares; and (ii) does
not commit to and is under no obligation to structure the terms of the grant or
any aspect of the Performance Shares or the shares of Common Stock underlying
the Performance Shares to reduce or eliminate the Holder’s liability for Tax
Obligations or achieve any particular tax result. Furthermore, if the Holder
becomes subject to tax in more than one jurisdiction between the Grant Date and
the date of any relevant taxable event, the Holder acknowledges that the Company
may be required to withhold or account for Tax Obligations in more than one
jurisdiction. Notwithstanding anything to the contrary in this Grant Agreement,
the Company may refuse to issue or deliver any shares or the proceeds of any
sale of shares of Common Stock if the Holder fails to comply with his or her
obligations in connection with the Tax Obligations.
7.Compliance with Law.


(a)    No shares of Common Stock shall be issued and delivered pursuant to
Performance Shares unless and until all applicable registration requirements of
the Securities Act, all applicable listing requirements of any national
securities exchange on which the Common Stock is then listed, and all other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.
(b)    If any provision of this Grant Agreement is determined to be
unenforceable or invalid under any applicable law, such provision will be
applied to the maximum extent permitted by applicable law, and shall
automatically be deemed amended in a manner consistent with its objectives to
the extent necessary to conform to any limitations required under applicable
law. Furthermore, if any provision of this Grant Agreement is determined to be
illegal under any applicable law, such provision shall be null and void to the
extent necessary to comply with applicable law, but the other provisions of this
Grant Agreement shall remain in full force and effect.
8.Assignability. Except as may be effected by designation of a beneficiary or
beneficiaries in such manner as may be determined by the Committee, or as may be
effected by will or other testamentary disposition or by the laws of descent and
distribution, any attempt to assign the Performance Shares before they are
settled shall be of no effect.


9.Certain Corporate Transactions. In the event of certain corporate
transactions, the Performance Shares shall be subject to adjustment as provided
in Section 14.2 of the Plan.







--------------------------------------------------------------------------------





10.No Additional Rights.


(a)    Neither the granting of the Performance Shares nor their settlement shall
(i) affect or restrict in any way the power of the Company or any Subsidiary to
undertake any corporate action otherwise permitted under applicable law, (ii)
confer upon the Holder the right to continue performing services for the Company
or any Subsidiary, or (iii) interfere in any way with the right of the Company
or any Subsidiary to terminate the services of the Holder at any time, with or
without Cause.
(b)    The Holder acknowledges that (i) this is a one-time grant, (ii) the
making of this grant does not mean that the Holder will receive any similar
grant or grants in the future, or any future grants at all, and (iii) this grant
does not in any way entitle the Holder to future grants under the Plan, if any,
and the Company retains sole and absolute discretion as to whether to make any
additional grants to the Holder in the future and, if so, the quantity, terms,
conditions and provisions of any such grants.
(c)    Without limiting the generality of Sections 10(a) and (b) and subject to
the Plan, if the Holder’s employment with the Company or any Subsidiary
terminates or the Holder otherwise incurs a Termination of Service, the Holder
shall not be entitled to any compensation for any loss of any right or benefit
or prospective right or benefit relating to the Performance Shares or under the
Plan which he or she might otherwise have enjoyed, whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise.
(d)    Neither the Holder nor the Holder’s Heir shall have any right, title or
interest in any fund or in any specific asset of the Company or any affiliate by
reason of this Grant Agreement. There shall be no funding of any benefits which
may become payable hereunder. Nothing contained in this Grant Agreement (or in
any document related thereto), nor the creation or adoption of the Plan, nor any
action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or an affiliate and the Holder or the Holder’s Heir. To the extent that
the Holder or the Holder’s Heir acquires a right to receive payment with respect
to an award of Performance Shares, such right shall be no greater than the right
of any unsecured general creditor of the Company. All amounts payable under this
Grant Agreement shall be paid from the general assets of the Company, and no
special or separate fund or deposit shall be established and no segregation of
assets shall be made to assure payment of such amounts.
11.Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have
any rights as a stockholder with respect to any shares represented by the
Performance Shares unless and until shares of Common Stock have been issued in
settlement thereof.


12.Compliance with Plan. The Performance Shares and this Grant Agreement are
subject to, and the Company and the Holder agree to be bound by, all of the
terms and conditions of the Plan as it may be amended from time to time, which
are incorporated herein by reference. Except as otherwise provided in the Plan,
no amendment to the Plan shall adversely affect the Performance Shares or this
Grant Agreement without the consent of the Holder. In the case of a conflict
between the terms of the Plan and this Grant Agreement, the terms of the Plan
shall govern.


13.Effect of Grant Agreement on Individual Agreements. Except where an
Individual Agreement is approved by the Board or the Committee and expressly
supersedes the terms of this Grant Agreement, (i) in the case of a conflict
between the terms of the Holder’s Individual Agreement and this Grant Agreement,
the terms of this Grant Agreement shall govern, and (ii) the vesting and
settlement of the Performance Shares shall in all events occur in accordance
with this Grant Agreement to the exclusion of any provisions contained in an
Individual Agreement regarding the vesting or settlement of the Performance
Shares, and any such Individual Agreement provisions shall have no force or
effect with respect to the Performance Shares.







--------------------------------------------------------------------------------





14.Recoupment of Awards.  The Performance Shares awarded hereunder are subject
to recoupment in accordance with any applicable law and any recoupment policy
adopted by the Company from time to time.


15.Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws. The Holder may only exercise his or her
rights in respect of the Plan to the extent that it would be lawful to do so.


16.Limitation on Payments. Notwithstanding anything in this Grant Agreement to
the contrary, if any payment or distribution the Holder would receive pursuant
to this Grant Agreement or otherwise (“Payment”) would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (b) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall either be (i) delivered in
full, or (ii) delivered as to such lesser extent which would result in no
portion of such Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Holder on an
after-tax basis, of the largest payment, notwithstanding that all or some
portion the Payment may be taxable under Section 4999 of the Code. The
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control shall perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm shall provide its calculations to the Company and the Holder
within fifteen (15) calendar days after the date on which the Holder’s right to
a Payment is triggered (if requested at that time by the Company or the Holder)
or such other time as requested by the Company or the Holder. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and the Holder. Any reduction in payments and/or
benefits pursuant to this Section 16 will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits payable to the Holder.







